Proceeding pursuant to CPLR article 78 to review a determination of respondent dated January 18, 1985, which denied petitioner’s application for a pistol permit and a dealer’s permit.
Determination confirmed and proceeding dismissed on the merits, without costs or disbursements.
The determination of respondent was supported by substantial evidence in the record and was neither arbitrary nor capricious (see, Matter of Jenkins v Martin, 99 AD2d 811). Good cause existed for the denial of the permit (see, Penal Law § 400.00 [1] [d]). Brown, J. P., Weinstein, Lawrence and Eiber, JJ., concur.